Case 2:19-cv-13413-PDB-APP ECF No. 31-2 filed 05/14/20   PageID.552   Page 1 of 2




          EXHIBIT A
      Case 2:19-cv-13413-PDB-APP ECF No. 31-2 filed 05/14/20                        PageID.553        Page 2 of 2


Sterling, Michelle M.

From:                             Larry Begin <larrybegin@aim.com>
Sent:                             Tuesday, September 17, 2019 11:56 PM
To:                               Wais, Michael F.
Subject:                          BIGG BURGER Reg. No. 3924358


  EXTERNAL EMAIL: Do not implicitly trust the sender's identity or any information contained within, including
  attachments.




Dear Mr. Wais:
Relative to the above-captioned matter, and with regard to your letter to Mr. Owens, I have been contacted by Mr. Billy
Owens. We are reviewing the matter and will contact you after we have had an opportunity to review the same.
Regards,
Laurence C. Begin, Esq.
P55058




                                                            1
